Citation Nr: 0634913	
Decision Date: 11/09/06    Archive Date: 11/27/06

DOCKET NO.  97-29 053A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel







INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1977 to May 1979.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a September 1997 
rating decision by Department of Veterans Affairs (VA) 
Regional Office (RO) in Boston, Massachusetts.  In May 1999 
the matter was remanded for additional development.  
Subsequently, a March 2006 rating action of the Phoenix, 
Arizona, RO (as the veteran's claims file is now in the 
jurisdiction of that RO) continued the prior denial.  In June 
2006, the RO sent the veteran a letter asking him to clarify 
whether he desired a hearing before a Decision Review Officer 
or a Veterans Law Judge.  He was instructed to respond within 
60 days or his case would be returned to the Board for a 
decision without a hearing.  He did not respond.  The case 
was reassigned to the undersigned as the Veterans Law Judge 
who remanded the case in May 1999 is no longer with the Board


FINDINGS OF FACT

1.  The veteran did not serve during a period of war, and it 
is not shown that he served in combat.

2.  The veteran is not shown to have been exposed to a 
verified stressor event in service; when PTSD has been 
diagnosed, it was diagnosed based on unverified non-combat 
stressor events.


CONCLUSION OF LAW

Service connection for PTSD is not warranted.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.304 (2006). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The veteran has been advised of VA's duties to notify and 
assist in the development of his claim.  Letters from the RO 
in August 2002, March 2003, and June 2003, explained what the 
evidence needed to show to substantiate the claim.  They also 
explained that VA was responsible for obtaining relevant 
records from any federal agency, and that VA would make 
reasonable efforts to obtain records not held by a federal 
agency, but that it was the veteran's responsibility to make 
sure that VA received all requested records not in the 
possession of a federal department or agency.  The September 
1997 rating decision, an October 1997 statement of the case 
(SOC) and January 2002, March 2003, July 2003, July 2004, and 
March 2006 supplemental SOCs provided the text of applicable 
regulations and explained what the evidence showed and why 
the claims were denied.   A March 2006 letter provided notice 
regarding criteria for increased ratings and effective dates 
of awards (See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006)), however such notice would only be relevant if the 
benefit sought were being granted. 
 
The September 1997 rating decision on appeal was decided 
prior to the enactment of the VCAA.  Thus, while VCAA notice 
was not given prior to the rating on appeal, the appellant 
had ample opportunity to respond to the notice letter and the 
SOC and SSOCs and to supplement the record after notice was 
given.  He is not prejudiced by any technical notice 
deficiency that may have occurred along the way, and no 
further notice is required.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).

Regarding VA's duty to assist, the RO has obtained the 
veteran's service medical and service personnel records, 
along with Social Security Administration (SSA) records and 
available VA and private medical evidence.  Attempts have 
been made to verify his alleged stressors.  Additionally, the 
veteran was scheduled for VA psychiatric examinations in 
January 2005, July 2005, and December 2005; he failed to 
report for those examinations.  The Board notes that the duty 
to assist is not always a one-way street and if he wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  The veteran has not identified any 
additional evidence pertinent to this claim.  VA's assistance 
obligations are met.  The veteran is not prejudiced by the 
Board's proceeding with appellate review.

II.  Factual Background

On service entrance examination, the veteran denied a history 
of depression or any nervous trouble.  After complaining of 
nightmares, aggressive thoughts, and headaches during 
service, a psychiatric evaluation in April 1979 found that 
the following diagnoses must be considered:  adjustment 
reaction, adult; and dysocial personality.  Administrative 
discharge was recommended.  The veteran served in the Navy 
from 1977 to 1979.  This was not during a period of war, and 
there is no indication that he served in combat.  
In February 1997, the veteran indicated that he had trauma as 
a child which was aggravated while aboard the U.S.S. Henry B. 
Wilson when he was assigned to a unit (hull maintenance shop) 
where he experienced stress and racial animosity and was 
involved in fights.

The initial diagnosis of PTSD in the claims folder is from a 
psychologist at the Edith Nourse Rogers Memorial Veterans 
Hospital after evaluation in March and April 1997.  The 
psychologist indicated that the veteran had reported multiple 
trauma throughout his life, including physical abuse from his 
father when he was a child with daily beatings, having a 
shotgun put to his head as a child, accidentally turning over 
an eighteen wheeler at 65 miles an hour and exposure to daily 
racism while in the Navy, including having to physically 
defend himself when assigned to a shop.  The examiner did not 
state what stressor(s) caused the PTSD.

In January 2001, the RO obtained a report from the Director, 
Center for Unit Records Research (CURR, now known as the U.S. 
Army and Joint Services Records Research Center (JSRRC)), 
along with a copy of the Command History of the U.S.S. Henry 
B. Wilson.  CURR noted that review of the History, and a 
check with the Naval Criminal Investigative Service (NCIS) 
found no documented racial incidents involving the veteran's 
ship.  The veteran's service personnel records also fail to 
confirm any such incidents.

An October 2002 VA mental health note indicated that the 
veteran had a long history of mood and behavioral problems 
dating back to childhood.  He reported an abusive upbringing, 
with a violent father who held a gun to the veteran's head.  
He stated that during service he abused drugs and had 
altercations with superiors.  The assessment included the 
following:  "likely PTSD re childhood trauma."

A November 2003 mental health note described the veteran's 
history of emotional and physical abuse as a child.  The 
diagnoses included PTSD, delayed/chronic; depressive 
disorder, not otherwise specified.  

Statements from the veteran's mother and a childhood friend 
indicate that his personality changed during his time in the 
Navy, and that he no longer trusts people.  
A statement from the SSA indicates that the veteran was found 
disabled with a primary diagnosis of essential hypertension.

III.  Legal Criteria

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 
3.304.

To establish service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a) [i.e., a diagnosis under DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
a stressor event in service; and credible supporting evidence 
that the claimed stressor event in service occurred.  38 
C.F.R. § 3.304(f).  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f); West 
v. Brown, 7 Vet. App. 70 (1994).  Where the veteran did not 
engage in combat with the enemy, or the claimed stressors are 
not related to combat, the veteran's testimony alone is not 
sufficient to establish the occurrence of the claimed 
stressors, and they must be corroborated by credible 
supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 
(1997).  Service department records must support, and not 
contradict, the claimant's testimony regarding noncombat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).



IV.  Analysis

Postservice medical evidence shows that the veteran has had 
PTSD diagnosed.  However, that in and of itself is 
insufficient to establish service connection for such 
disability.  What is also needed is credible evidence that a 
stressor event in service actually occurred.  38 C.F.R. § 
3.304(f).  Since it is not shown that the veteran engaged in 
combat, and in fact he did not serve during a period of war, 
there must be corroborative supporting evidence that the 
alleged stressor event in service actually occurred.  See 
Cohen, 10 Vet. App. at 128.

As was noted above, the RO fulfilled its duty to assist the 
veteran by attempting to verify his claimed stressors.  The 
veteran's service personnel records, the unit history of his 
ship, and a report from CURR have all been obtained.  These 
do not provide any verification for his reports of 
altercations and racial incidents during service, and the 
record does not otherwise contain corroborative evidence.  

While the record contains diagnoses of PTSD, these are either 
based on the veteran's history of childhood trauma or on 
inservice stressor events that are not confirmed.  Without 
credible evidence of an in-service stressor, a diagnosis of 
PTSD in and of itself is insufficient to establish that the 
PTSD is service related.  The veteran's own statements and 
contentions that he has PTSD due to traumatic events in 
service are not competent evidence.  As a layperson, he lacks 
the requisite training to provide a competent opinion 
regarding medical diagnosis or etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Without evidence of a verified/verifiable stressor event in 
service, and without a diagnosis of PTSD based on a verified 
event in service, the preponderance of the evidence is 
against this claim and it must be denied.






ORDER

Service connection for PTSD is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


